UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

penne nee eee eee xX
ROBERT PALATIN, :
Case No. 1:18-cv-7142-RJD-RLM
Plaintiff,
v.
: STIPULATION OF DISMISSAL

BANK OF AMERICA, N.A., : WITH PREJUDICE

Defendant. :
wee eee xX

IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiff
Robert Palatin (“Plaintiff”) and counsel for Defendant Bank of America, N.A. (“Defendant”), that
the above-captioned action is hereby dismissed in its entirety, with prejudice and with each party
to bear its own costs and attorneys’ fees. This Stipulation may be executed in counterparts. A

copy of the signatures on this Stipulation serve the same purposes as an original signature.

 

 

Dated: May 9, 2019 Dated: May 9, 2019
/s/ Kevin Mallon (w/consent) /s/ Shan Massand
Kevin Christopher Mallon Shan P. Massand
MALLON CONSUMER LAW GROUP, PLLC McGuIREWoops LLP
One Liberty Plaza, Suite 2301 1251 Avenue of the Americas, 20" Floor
New York, NY 10006 New York, New York 10020-1104
(646) 759-3663 (212) 548-2172
consumer.esq@outlook.com smassand@meguirewoods.com
Counsel for Plaintiff Counsel for Defendant
SO ORDERED:

 

Hon. Roanne L. Mann, U.S.M.J.

Dated: May __, 2019

116261526_1
